Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Amendment filed February 4, 2021, the Interview conducted on March 18, 2021, and the Terminal Disclaimer filed March 18, 2021.

3.	Claims 1, 13, 14, and 18 have been amended in the Amendment filed February 4, 2021.

4.	Claims 1-22 have been examined and are pending with this action.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Thomas W. Humphrey (Reg. No. 34,353) on March 18, 2021.

7.	The application has been amended as follows:
1.    (Currently Amended) A method of providing access to a physical area or secured service controlled by a security system via a wireless sonic tone, comprising: 
a.    storing a secret key in a user device and in a security system; 
, wherein transmitting a sonic tone further comprises generating a one-time password in the user device, the one-time password derived from the secret key and a randomizing factor; 
c.    receiving the sonic tone at the security system, and decoding the binary information; 
d.    comparing expected binary information to the binary information decoded from the sonic tone in the security system, and in the event of a match granting access to the physical area or secured service.

2.    (Currently Canceled).

3.    (Currently Amended) The method of claim1 further comprising generating an expected onetime password from the secret key and randomizing factor at the security system.

4.    (Currently Amended) The method of claim1 wherein the randomizing factor is a current date and/or time of day.

5.    (Currently Amended) The method of claim1 wherein the security system and user device are connected to a network and communicate over the network to obtain the randomizing factor.

13.    (Currently Amended) A security system providing controlled access to a physical area or secured service via a wireless sonic tone, comprising: 
a.    a memory storing a secret key;

c.    a processor programmed to perform the steps of: 
i.    decoding the binary information to obtain the binary information, 
ii.    accessing an expected binary information comprising the stored secret key or a derivative thereof, 
iii.    comparing the expected binary information to the binary information decoded from the sonic tone in the security system, and 
iv.    in the event of a match, granting access to the physical area or secured service,
wherein the security system generates expected binary information by generating an expected one-time password from the secret key and a randomizing factor.

14.    (Currently Canceled).

15.    (Currently Amended) The security system of claim13 wherein the randomizing factor is a current date and/or time of day.

16.    (Currently Amended) The security system of claim13 wherein the security system is connected to a network and communicates over the network to obtain the randomizing factor.

Allowable Subject Matter
8.	Claims 1, 3-13, and 15-22 are allowable over prior art of record in light of the arguments presented in the Amendment filed February 4, 2021 and the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “storing a secret key in a user device and in a security system; transmitting a sonic tone from the user device which encodes a symbol sequence representing binary information, the binary information including the secret key or a derivative thereof, wherein transmitting a sonic tone further comprises generating a one-time password in the user device, the one-time password derived from the secret key and a randomizing factor; receiving the sonic tone at the security system, and decoding the binary information; comparing expected binary information to the binary information decoded from the sonic tone in the security system, and in the event of a match granting access to the physical area or secured service” as recited in independent claim 1 and similarly recited in independent claim 13.
Specifically, although one would argue obviousness with respect to access control implemented by employing “sonic tones”, it is not clearly obvious “wherein transmitting a sonic tone further comprises generating a one-time password in the user device, the one-time password derived from the secret key and a randomizing factor” as recited in independent claims 1 and 13.  For these reason, claims 1, 3-13, and 15-22 are allowable. 

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 18, 2021